Appeal from an order of the County Court, Nassau County, denying, without a hearing, appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court entered April 21, 1942 convicting appellant of grand larceny in the second degree on his plea of guilty. The application was made on the ground that at the time of sentence appellant was not represented by counsel nor was he advised of his constitutional right to be represented by counsel at any stage of the proceedings before sentencing. Order affirmed. The clerk’s minutes of the arraignment indicate that appellant was informed of his right to counsel before pleading, and that he did not ask for the aid of counsel. His mere averment that he was not so informed, made approximately 14 years after he pleaded guilty, is not sufficient to rebut the presumption of regularity of the court records. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.